a DBD OA FS WY to

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 1of20 Page ID #:357

PETER C. BRONSTEIN, ESQ., Cal. State Bar No. 153611
LAW OFFICES OF PETER C. BRONSTEIN

1999 Avenue of the Stars 11" Floor

Los Angeles, California 90067

Telephone: (310) 203-2249

Email Peterbronz@yahoo.com
Attorney for Defendant Mark Karpeles

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-WESTERN DISTRICT

Case No. 2:18-CV-02483

JONATHAN CARMEL, individually and) NOTICE OF MOTION TO DISMISS
On behalf of all others similarly situated, ) MEMORANDUM OF POINTS AND
) AUTHORITIES, DECLARATION OF
MARK KARPELES and PETER
Plaintiff ) BRONSTEIN
)
v. ) Date: September 16, 2019
) Time 8:30am
MIZUHO BANK, LTD., a Japanese ) Courtroom 10B
Financial institution, and MARK ) Honorable John A. Kronstadt
KARPELES, an individual ; 350 W. First Street
) Los Angeles, CA 90012
Defendant )
)

 

TO THE PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

Please take notice that on September 16, 2019 at 8:30 am or as soon thereafter as counsel
may be heard in Courtroom 10B of the above captioned Court, located at 350 W. First Street, Los
Angeles, CA 90012 Mark Karpeles will move the Court pursuant to 12(b) 6 for a motion to dismiss
the Complaint in Courtroom 10B.

This motion is based upon the Memorandum of Points and Authorities Declarations of Mark

Karpeles, and Peter Bronstein, oral argument, and other records and files herein

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 

 
i)

oO So SN DH Ww HE WwW

1]
12
13
14
15
16
17
18
19
20
Zi
22
23
24
25
26
at
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 2 of 20 Page ID #:358

This motion is made following the conference of counsel pursuant to L.R. 7-3 which took place on

April 7,2019,

DATED: April 21, 2019

Peter C. Bronstein Attorney for
Plaintiff Mark Karpeles

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 

 
i)

co Oo NK DH WN BR ow

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 3 0f 20 Page ID #:359

Defendant Mark Karpeles, by and through his undersigned counsel, hereby submits his
memorandum in support of his Motion to Dismiss the Complaint Pursuant to Federal Rule of Civil
Procedure 12(b)(2) and 12 (b) (6).

BACKGROUND

Mt. Gox Bitcoin Exchange (“Mt. Gox”) was a bitcoin exchange located in Tokyo, Japan that
was formed in 2011 in Tokyo and has been an active corporation solely in Japan, as described in
the Declaration of Mark Karpeles, attached hereto and hereby incorporated by reference as Exhibit
A. (MK-DEC. {ff 1 and 2) Users of Mt. Gox could transfer bitcoins directly into their accounts or
deposit cash into their accounts by wiring money to Mizuho Bank. (Compl. J 16.) Those requests
were sent to Mizuho Bank in Japan for processing. (/d.) In or around mid-2013, Mizuho Bank
stopped processing international wire withdrawals for Mt. Gox. (Compl. § 31.) On February 7,
2014, customers were no longer able to withdraw any form of currency from the Mt. Gox website.
(Compl. ¢ 39.) On February 24, 2014, the Mt. Gox website went offline. (Compl. § 41.) On
February 28, 2014, Mt. Gox filed for bankruptcy protection in Japan. (Id)

Mr. Karpeles has never stepped foot in California nor the United States (MK-DEC. {f 7).
Mt. Gox had over 100 employees in 2013 and early 2014 (MK-DEC. $4 5). Mr. Karpeles was not
engaged in the day to day, accounting, marketing or sales (MK-DEC. {J 27, 29 and 31). Mt. Gox
never directed any advertising or sales to California or the United States. (MK-DEC. §§ 8). Mt
Gox never had an employee, agent or independent contractor in the United States (MK-DEC. 9 12)

Mr. Karpeles never maintained an office in California (MK-DEC. § 19). Neither Mt. Gox nor
Mr. Karpeles directed any activity toward any domicile or resident of California. (MK-DEC. 4 43)
In essence Mt. Gox and Mr. Karpeles never purposely availed themselves of California, nor

directed any business activities towards California or their residents.

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 4of 20 Page ID #:360

STATUTE OF LIMITATIONS
BARS ALL CLAIMS AND THE COMPLAINT
MUST BE DISMISSED WITHOUT LEAVE TO AMEND

For a motion to dismiss we presume the allegations in the Complaint are true and correct. In
reviewing the Complaint and the timeline in the Complaint in terms mot favorable to Plaintiff,
Plaintiff joined Mt. Gox in or around March 27, 2013 (Compl. { 43).In June 2013 (Compl. § 25)
Mizuho Bank stopped processing international wire withdrawals for Mt. Gox. On February 7, 2014
Defendant Karpeles halted withdrawing based upon a technical difficulty (Compl. { 34). On
February 24, 2014 Mt. Gox website went dark Compl. § 36 and Mt. Gox filed bankruptcy February
28, 2014 (Compl. § 37).

On March 27, 2018-more than 4 years after Mt. Gox website went dark Plaintiff filed this
action. The first cause of action against Defendant Mark Karpeles is negligence, This cause of
action has a statute of limitations of two (2) years under California law (CCP sec.335 (personal
injury), 338(b) and (c) (property). It is clear from the four corners of the Complaint that the Mt. Gox
website went dark-meaning no one could gain access to the website on February 24, 2014 and that
this information was disseminated to the public. Thus the first cause of action must be dismissed
with prejudice without leave to amend as Plaintiff waited more than the two (2) year statute of
limitation against Mark Karpeles. The second cause of action against Defendant Mark Karpeles is
fraud. This cause of action has a statute of limitations of three (3) years under California law (CCP
338 (d). While there is a delayed discovery rule for a fraud cause of action it’s the Plaintiffs burden
of proof. As there is nothing in the Complaint and because the public was aware in February 2014
there is no basis for the second cause of action for fraud against Defendant Mark Karpeles. Thus the
second cause of action must be dismissed with prejudice without leave to amend as Plaintiff waited
more than the three (3) year statute of limitation against Mark Karpeles. Both of these causes of

action against Mark Karpeles must fail as they are outside the applicable statutes of limitation. The

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 

 
o OS SN DWN A HR WD LO

BO DO BY BH KN KR RD RD RD ae a a
So YN DTD UN Fe YY NY KF DTD BD CO HY NU lUlUDBRUlUhwhUrDL UL CO

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 5of20 Page ID #:361

Complaint itself only mentions Class Action and no causes of action. The Complaint does not
specify any statute or articulate a basis for the Class Action claim against Defendants specifically
Mark Karpeles. California law on class actions for securities claims is two (2) years and three (3)
years pursuant to Federal statutes. The Federal Statute (28 U.S.C. 1658) says fraud claims must be

brought within 4 years. (1658(A) or the earliest of two (2) years after discovery or five (5) years. If

 

it’s discovered immediately like in our case then there is no five (5) year period to wait and it
expired before the action was filed.

On June 26, 2017, the U.S. Supreme Court decided in California Public Employees’
Retirement System v. ANZ Securities, Inc., 137 S.Ct. 2042, that the class action tolling doctrine
established in American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), does not extend to
the three-year statute of repose under Section 13 of the Securities Act of 1933 (the “Securities
Act”). The Court refused to toll any statute of repose concerning Federal Securities laws. In our
case they cannot toll and the time limit is exceeded.

Later, on June 11, 2018, the Supreme Court resolved a circuit split regarding whether the
filing of a class action lawsuit tolls the statute of limitations for putative class members to file their
own class actions. In China Agritech, Inc. v. Resh, 138 S.Ct. 1800 (2018), 584 U.S. __, 2018 WL
2767565 (June 11, 2018), the Court held that so-called American Pipe tolling—which allows a
putative class member to file an individual claim upon denial of class certification, even if the
statute of limitations would have by that time otherwise run out—does not permit the maintenance
of a follow-on class action past the expiration of the statute of limitations. Again reaffirming the
requirement that this Court must follow and dismiss with the case filed more than four years after
the events were publicly disseminated.

VENUE

A civil action may be brought in (1) a judicial district in which any defendant resides if all

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
oC 8 SN

ra
oS

1]
12
13
14
15
16
17
18
19
20
21
22
2
24
25
26
27
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 6 of 20 Page ID #:362

defendants reside in the same State, or (2) a judicial district in which a substantial part of the events
or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b). Corporations and other
unincorporated entities are "deemed to reside, if a defendant, in any judicial district in which such
defendant is subject to the court's personal jurisdiction with respect to the civil action in question."
28 U.S.C. § 1391(c)(2). Corporations subject to personal jurisdiction in states with multiple districts
are "deemed to reside in any district in that State within which its contacts would be sufficient to
subject it to personal jurisdiction if that district were a separate state." 28 U.S.C. §1391(d).Plaintiff
alleges venue as a citizen of the State of California (Compl. J 3). Venue is the proper judicial
district. California has four (4) District Courts. Without specificity and taking the Complaint most
favorable to Plaintiff there is a requirement that Plaintiff is a resident of the Central District of
California. As such Plaintiff lacks venue to proceed at this time.

THIS COURT LACKS PERSONAL

JURISDICTION OVER DEFENDANT
MARK KARPELES

Under Rule 12(b)(2), a court may dismiss a case for lack of jurisdiction over the person. The
Ninth Circuit has established a two prong test for determining if the Court's assertion of personal
jurisdiction is proper. Jurisdiction must comport with: (1) the state long-arm statute, and (2) the
constitutional requirement of due process. Mattel, Inc., v. Greiner & Hausser GMBH, 354 F.3d 857,

863 (9th Cir. 2003) (quoting Ziegler v. Indian River County. 64 F.3d 470, 473 (9th Cir. 1995)).

As to the first prong, California's long arm statute provides that "a court of this state may
exercise jurisdiction on any basis not inconsistent with the Constitution of this State or of the
United States." Cal. Civ. Proc. Code § 410.10. Because California law allows the exercise of
jurisdiction to the same extent as due process under the United States Constitution, the only

question is whether the exercise of jurisdiction over the defendant is constitutional. See Mattel, 354

 

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
Oo Oo AN DN AW Ee WR BD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 7 of 20 Page ID #:363

F.3d at 863. Under a due process analysis, the Court may only exercise jurisdiction in accord with
"traditional notions of fair play and substantial justice," thus the nonresident defendant is required
to have "certain minimum contacts" with the forum state in order for jurisdiction to be proper. Id.

(quoting International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

Personal jurisdiction may be found where the defendant's activities subject him to either
general or specific jurisdiction. General jurisdiction exists where a nonresident defendant's
activities within a state are "substantial" or "continuous and systematic." Data Disc, Inc. v. Systems
Technology Associates, Inc., 557 F.2d 1280, 1287 (9th Cir. 1977). In the absence of general
jurisdiction, a nonresident defendant may still be sued in the forum if specific jurisdiction exists. Id.
The Ninth Circuit has established a three part test to determine whether there is specific jurisdiction
over a defendant: “Specific' jurisdiction exists if (1) the defendant has performed some act or
consummated some transaction within the forum or otherwise purposefully availed himself of the
privilege of conducting activities in the forum, (2) the claim arises out of or results from the

defendant's forum-related activities, and (3) the exercise of jurisdiction is reasonable. Mattel, 354

 

F.3d at 863(quoting Bancroft & Masters v. Augusta Nat'l Inc., 223 F.3d 1082, 1086 (9th Cir,
2000)).

Mark Karpeles is a citizen of France (Compl. {| 4) and a resident of Japan. Mr. Karpeles has
never stepped foot in California. He was an officer and director of Mt Gox KK. That is insufficient
grounds to have personal jurisdiction over Defendant Mark Karpeles. It was unreasonable to
exercise personal jurisdiction over a Japanese corporate officer of a Japanese corporation in a
securities fraud class action [City of Monroe Employees Retirement System v Bridegestone Corp
(6" Cir. 2005) 399F 3d 65 1,666]. It was similarly unreasonable when Defendant Kapreles had no

contacts with California.

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 8 of 20 Page ID #:364

The mere fact that a corporation is subject to local jurisdiction does not necessarily mean its
nonresident officers, directors, agents and employees are locally suable as well (Calder v. Jones
(1984) 465 US 783, 104 S. Ct. 1482,Kinslow v Pullara (7" Cir 2008) 538 F3d 687,693. In this case
the corporation is not a named party and they are coming after Mark Karpeles as an officer.

In order to disregard the corporate entity for jurisdictional purposes, plaintiffs must make a
prima facia case under appropriate substantive law to establish alter ego liability American Tel. &
Tel. Co. v Compagnie Bruxelles Lambert (9" Cir. 1996) 94 F3d 586,591. To support personal
jurisdiction over the individuals who are sought to be liable as alter egos of the corporation, it must
be shown that they personally directed the activities toward the forum state that gave rise to the
complaint (Indiana Plumbing Supply Inc. v Standard of Lynn, Inc. (CD CA 1995) 880 F Supp
743,750, The Declaration of Mr. Karpeles is completely divergent on this issue.

Where the Court exercises only limited personal jurisdiction limited to claims arising out of
defendant’s forum-related activities, due process requires that it consider only defendants contacts
with the forum when the action was filed. Thus the filing date of the complaint controls.

In Monkton Ins. Services Ltd v Ritter (5 Cir 2014) 768 F3d 429,432 a foreign corporation
conducted business with the forum state through a fully interactive website, wire transferred funds
to banks in that state and had telephone conversations with a forum resident. Even so, since it was
neither incorporated nor had its principal place of business in the forum state it was not subject to
general personal jurisdiction there. None of these facts were present for the French citizen living in
Japan,

Specific jurisdiction focuses on the relationship between the forum, the defendant and the
litigation. (Walden v. Fiore (2014) 571 U.S. 277,283,134 S. Ct. atl121). To do so Plaintiff must
establish Defendant purposely availed himself to jurisdiction plus arising out of the transaction. In

J. McIntyre Machinery Ltd. v. Nicastro (2011) 564 US 873, 131 S.Ct. 2780,2790, the Court ruled

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
i)

Co Oo SYS DH AH WD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
7
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 9of20 Page ID #:365

selling its product through a US Distributor and having four (4) of its machines end up in New
Jersey-one of which caused the harm-was insufficient for jurisdiction!

Permitting several Kentucky customers to access foreign banks website was not deemed a
substantial connection for jurisdictional grounds over a foreign bank (Community Trust Bancorp,
Inc. v Community Trust Fin’] Corp (6" Cir. 2012) 692 F3d 469,472-473). Even when a Defendant
has purposely engaged in forum related activities jurisdiction may be defeated (Asahi Metal
Industry Co.Ltd. v. Sup. Ct. of California (1987) 480 US 102,115, 107 S.Ct. 1026, 1034. Neither
Mt. Gox nor Mr. Karpeles directed any activities to the United States and they did not expect to be
required to ever defend against a claim in a California Court.

General jurisdiction cannot be based solely on a nonresident’s operation of a website
accessible to forum computer users. Mere operation of a website even if interactive “does not by
itself show any persistent course of conduct by defendants in the [forum state] GTE New Media
Services v. BellSouth Corp. (DC Cir 2000) 1999 F3d 1343, 1349-1350,

MOTION TO DISMISS COMPLAINT
STANDARD-LACKING SUFFICIENT ALLEGATIONS AND FACTS

A properly pleaded complaint must provide a "short and plain statement of the claim
showing that the pleader is entitled to relief." While Rule 8 does not require detailed factual
allegations, it demands more than "labels and conclusions" or a "formulaic recitation of the
elements of a cause of action." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must set
forth coherently "who is being sued, for what relief, and on what theory, with enough detail to guide
discovery." McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1995). "Factual allegations must be
enough to rise above the speculative level." Twombly, 550 U.S. at 555, To survive a motion to

dismiss, a complaint must "contain [] enough facts to state a claim to relief that is plausible on its

face." Iqbal, 556 U.S. at 696

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 10 of 20 Page ID #:366

o Se YD DD wT FBR WD BH

MR MY PY YP YP BPM PY RD Re Re ee ea ea a a a
oo ND HN FY YF OD ODO me HD DR AW BR WH HM KF CS

District courts must apply a two-step approach when considering motions to dismiss.
Iqbal, 556 U.S. at 679 First, the court must accept as true all well-pleaded factual allegations and

draw all reasonable inferences from the complaint in the plaintiff's favor. Brown v. Elec. Arts

 

Inc., 724 F.3d 1235, 1247-48 (9th Cir. 2013). Conclusions, however, are not entitled to the same
assumption of truth even if cast in the form of factual allegations. Jgbal, 556 U.S. at

679; Brown, 724 F.3d at 1248. Mere recitals of the elements of a cause of action, supported only by
conclusory statements, do not suffice. /gbal, 556 U.S. at 678. Second, the court must consider
whether the factual allegations in the complaint allege a plausible claim for relief. Jd. at 679. A
claim is facially plausible when the complaint alleges facts that allow the court to draw a reasonable
inference that the defendant is liable for the alleged misconduct. Jd. at 663 Where the complaint
does not permit the court to infer more than the mere possibility of misconduct, the complaint has
"alleged—but it has not shown—that the pleader is entitled to relief." Jd. at 679. If the claims do not
cross the line from conceivable to plausible, the complaint must be dismissed. Twombly, 550 U.S.

at 570. "Determining whether a complaint states a plausible claim for relief will . . . be a context-
specific task that requires the [district] court to draw on its judicial experience and common sense."

Igbal, 556 U.S. at 679, We cannot even tell what the class action details to defend.

THE CAUSES OF ACTION
ARE FOR ACTIONS CAUSE BY MIZOHU
NOT PLAINTIFF

Leave to Amend Would Be Futile

Although plaintiffs are ordinarily given an opportunity to amend, an amendment in this case would
be futile because untimeliness is not a problem that can be solved by changes to the pleadings.

There are no additional facts or alternative theories that could be added to the Complaint to make

NOTICE OF MOTION, MEMORANDUM)OF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
NM

20 Oo YN DH WH BB Ww

1]
12
13
14
15
16
Ly
18
19
20
21
22
20
24
2S
26
27
28

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 11o0f 20 Page ID #:367

the claims timely. Amendment to expressly assert a fraud claim would also be futile, because such a

claim is also time-barred. Accordingly, leave to amend is not appropriate.

CONCLUSION

As stated above the Court should dismiss the Complaint against Mark Karpeles in its

entirety with prejudice.
Dated April 22, 2019 By CZCZZ

Peter Bronstein for Defendant Mark Karpeles

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 12 of 20 Page ID #:368

EXHIBIT A
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 13 of 20 Page ID #:369

NM

10.

11.

DECL TION GF MARK KARPELE
Tam a Defendant in this case. | have personal knowledge of the following facts and if called

to testify I will testify to the facts stated herein.
Tam the President and CEO of MTGOX KK that was formed on August 9th, 2011.

MTGOX KK was formed in Tokyo, Japan and has been a valid and active corporation
solely in Japan from formation until it filed for Civil Rehabilitation under Japanese law on

February 28th, 2014.

All of the formalities of MTGOX KK corporation including meetings, minutes, and tax

returns have been timely.
MTGOX KK had over 100 employees and contractors in 2013 and 2014.

MTGOX KK operated a website named MtGox.com. This domain and website operated
from July 2010 through February 2014. The servers and work for the site was completed

and existed in Japan as of 2013,
Yam 33 years old, I have never stepped foot in the United States at any time for any reason.

The website MtGox.com has never marketed or advertised in the United States and

specifically never marketed or advertised in California.
The website MtGox.com handled thousands of transactions per day.
I was not personally engaged in the marketing or advertising of MtGox.com

MTGOX KK never had an employee in the United States

. MTGOX KK never had an agent or independent contractor in the United States

1
DECLARATION OF MARK KARPELES
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 14 of 20 Page ID #:370

13. MTGOX KK has no active partners, joint ventures or distributors in the United States.
14. MTGOX KK has no parent corporations in the United States.

15. MTGOX KK is not a successor corporation.

16. 1 am a citizen of the nation of France.

17, Jam currently a resident of the nation of Japan.

18. I have never resided nor domiciled in the United States, owned property in the United

States, or paid taxes in the United States.
19, I have never maintained an office in California nor have any employees in California.

20. Iam the sole shareholder of Tibanne KK, which owns eighty-eight (88%) percent of the

shares of MTGOX KK.

21. MTGOX KK was never registered to do business in California, did not maintain an office in

California, and had no employees in California.
22, MTGOX KK did not engage in any nationwide advertising in the United States of America.

23, There was never a specific decision that MTGOX KK would operate or conduct business in

California.

24. MTGOX KK had a total of over 1,000,000 accounts. MTGOX KK has over 450,000

addresses associated with those accounts.
25. [ have never met, spoke, or corresponded with any of the named Plaintiffs in this lawsuit.

26. I did not direct any advertising on behalf of MTGOX KK.

2
DECLARATION OF MARK KARPELES
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 15 of 20 Page ID #:371

27. I was not responsible for MTGOX KK’s day-to-day accounting.

28, | never commingled MTGOX KK funds with my own personal funds or vice versa.
29, 1 did not direct any marketing on behalf of MTGOX KK

30. I did not direct any sales on behalf of MTGOX KK

31. I did not direct any advertising on behalf of MTGOX KK

32. I did not handle day to day website for MTGOX KK

33, I did not own the mtgox.com domain

34. Some customers directly deposited funds to an account at Mizuho Bank in Japan,
35. MTGOX KK was not undercapitalized.

36, 1 did not divert any assets from MTGOX KK.

37, | have never been involved in litigation in California.

38. I was unaware of the lawsuit filed in the Central District of California Federal Court until I

received an email on March 5th, 2019.

39. Not only would it be a significant financial burden to continuously travel to the United
States and the State af California to defend this matter if [ could, at this time the Japanese

Government has forbidden me from leaving Japan.
40. The MTGOX KK bankruptcy proceedings in Japan are now civil rehabilitation proceedings.

41. Former MTGOX KK account holders could submit claims for their lost funds to the civil

rehabilitations proceedings and will likely be reimbursed with bitcoin and bitcoin cash.

3
DECLARATION OF MARK KARPELES
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 16 of 20 Page ID #:372

42. MTGOX KK was never domiciled, domesticated or registered as a foreign entity in

California or the United States
43, | never directed activities towards any resident or domicile of California.
44. MTGOX KK never directed any activities towards any resident or domicile of California.

45. MTGOX KK terms of service are not directed to United States residents and do not allaw

cases in the United States or California specifically.

46, The MTGOX KK website went dark on or around February 24, 2014 and has been replaced

with details on the initial Civil Rehabilitation and following proceedings.

47. On February 28th, 2014 MTGOX KK did a Press Conference explaining it entered Civil

Rehabilitation proceedings.

I DECLARE under penalty of perjury under the laws of the State of California that the

foregoing is true and correct and that this Declaration was executed on April 21st, 2019,

whe (le

Mark Karpeles

 

4
DECLARATION OF MARK KARPELES
Case

oo Oo ON OO oO FF WH PF =

NM MB NYO FT DH PF MH PF RO |S — SS em mr ee oe ll Uk
oo ny oO on FR WO DH |= 30 oO DB NIN DW ON HR WHO PP -«

2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 17 of 20 Page ID #:373

I, PETER BRONSTEIN, hereby declare:

le I am an attorney at law duly licensed to practice in the State of California. I have
personal knowledge of the following facts and if called to testify I will testify to the facts stated
herein.

Z. On April 8, 2019 I emailed Rafey Balabanian to meet and confer about the deadline
to respond, the contemplated motion to dismiss based upon lack of jurisdiction and statute of
limitations.

3. On April 8, 2018 I spoke with Aaron Lawrence regarding the deadline to respond,
the contemplated motion to dismiss based upon lack of jurisdiction and statute of limitations.

4, Aaron and I did not come to any agreement regarding the contemplated motion to
dismiss based upon lack of jurisdiction and statute of limitations.

5. Aaron and | did agree to stipulate to a continuance of the response to April 22, 2019.

6. I have not heard from Aaron Lawrence nor was Rafey Balabanian after the April 8,
2019 stipulation entered.

I declare under penalty of perjury under the laws of the state of California that the

foregoing is true and correct and that this declaration was executed on April 22, 2019,

DATED: April 22, 2019 wt CZ2 J

Peter Bronstein, Attorney for-Befendant Mark
Karpeles

 

itis
DECLARATION OF PETER C BRONSTEIN

 

 

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 18 of 20 Page ID #:374

EXHIBIT B
oOo CO YN DBD WH BP WY NY

BO Bw BN KO KD RD DR DR RO me ea ea ae eg
oo 4NY HR WO FP WwW NY YF DBD Oo BOB DQ DB WD BP WD PO fF OC

Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 19 of 20 Page ID #:375

This motion is made following the conference of counsel pursuant to L.R. 7-3 which took place on

April 8,2019 as described in Exhibit B attached hereto and hereby incorporated by reference..

DATED: April 21, 2019 LELZZ
By: a

Peter C. BeSastein Attorney for
Plaintiff Mark Karpeles

NOTICE OF MOTION, MEMORANDUM OF POINTS AND AUTHROITIES AND

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 

 
Case 2:18-cv-02483-JAK-E Document 53 Filed 04/22/19 Page 20 of 20 Page ID #:376

oO Co SH DBD AH BP WY PLP KF

NO bo BO BO BO DD RD BRD ORO — OO ae ei ea
Soa aA HK OO FP WY NYY KF& DOD OBO DO SN DB WN BP WH PO FY CC

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
I am employed in the County of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is 1999 Avenue of the Stars 11" Floor,
Los Angeles, CA 90067.

On April 22, 2019, I served the foregoing documents described as Notice of Motion,
Memorandum of Points and Authorities in support of Defendant Mark Karpeles Motion to dismiss,
Declarations of Mark Karpeles and Peter Bronstein. on the interested parties in this action by
placing true copies thereof enclosed in sealed envelopes addressed as follows:

EDELSON PC

123 Townsend Street

San Francisco, CA 94107
Attn: Rafey S. Balabanian

[X] BY MAIL

[X] I deposited such envelope in the mail at Los Angeles, California. The envelope was
mailed with postage thereon fully prepaid.

[ ] Tam "readily familiar" with the firm's practice of collection and processing
correspondence for mailing. It is deposited with U.S. postal service on that same day
with postage thereon fully prepaid at Los Angeles, California in the ordinary course
of business. I am aware that on motion of the party served, service is presumed
invalid if postal cancellation date or postage meter date is more than one day after
date of deposit for mailing in affidavit.

Executed on April 22, 2019, Los Angeles, California.

[] (State) I declare under penalty of perjury under the laws of the State of California that the
above is true and correct.

[Xx] (Federal) I declare that I am employed in the office of a member of the bar of this court at
whose direction the service was made.

Peter Bronstein /Peter Bronstein/
Type or print name Signature

NOTICE OF MOTION, MEMORANDUMOF POINTS AND AUTHROITIES AND

 

 

DECLARATION OF MARK KARPELES AND PETER BRONSTEIN

 
